Citation Nr: 0823178	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a mental condition, diagnosed as 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1974.

The Muskogee, Oklahoma, Department of Veterans' Affairs (VA) 
Regional Office (RO) denied the veteran's request to reopen 
the claim for service connection for a mental condition, to 
include major depression, in a rating action issued in July 
2004.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the RO, which 
refused to reopen his claim for service connection for a 
mental condition, to include depression.

In October 2006, the veteran testified at a personal hearing 
at the RO.  A transcript of this hearing has been included in 
the claims folder.


FINDINGS OF FACT

1.  The RO last denied reopening the claim for service 
connection for a mental condition, to include major 
depression, in July 2004.

2.  Additional evidence submitted since that time fails to 
show that the veteran's diagnosed depression is etiologically 
related to his period of service.


CONCLUSION OF LAW

Evidence received since the RO denied reopening the claim for 
service connection for a mental condition, to include 
depression, is not new and material, and the July 2004 
decision of the RO is final and is not reopened.  38 U.S.C.A. 
§§ 1110, 5013A, 5103(a), 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 3.156(a), 3.159, 3.303, 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In May 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2006 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the May 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2006 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  Such notice was provided to the veteran in May 
2006.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.




II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

According to 38 C.F.R. § 3.303(c), personality disorders as 
such are not diseases or injuries within the meaning of the 
applicable legislation.  

If new and material evidence is presented and secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  For those claims filed after August 29, 
2001, as in the instant case, the revised version must be 
used.  The revised version of 38 C.F.R. § 3.156(a) states 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).


III.  Factual background and analysis

The evidence that was of record prior to the last final 
denial issued in July 2004 included the veteran's service 
medical records.  At the time of his entrance onto active 
duty, there was no mention of any psychiatric complaints.  
However, a December 1973 Medical Board report noted that, in 
November 1973, he had been admitted due to hostile behavior 
and suicidal thoughts.  He was emphatic about getting out of 
the service.  He was alert and oriented, with no gross 
thought disorders, although he was somewhat confused and had 
halting sentences.  His decision-making was impulsive and 
immature.  He was sensitive and easily hurt.  The examiner 
noted that he had had neuropathic traits during his 
childhood, manifested by temper outbursts, daydreaming, and 
feelings of worthlessness.  He was very homesick in service 
and had recently begun to use drugs.  He had reportedly seen 
a psychiatrist as a child because of behavioral problems.  
During service, he had had several "masts" for petty 
infractions and a Court Martial for disrespect.  The 
pressures of the naval organization had caused him to become 
anxious, with occasional depression.  During his 
hospitalization, he was initially suspicious and easily 
distraught.  While medication calmed him after three or four 
days, he was still extremely emotional and sensitive.  There 
was longstanding evidence of pathological emotional 
immaturity which precluded his usefulness to the service.  
The examiner noted that the veteran had an inherent 
preexisting personality disorder which made him unsuitable 
for service.

In January 1985, the RO issued a rating action which denied 
entitlement to service connection for the veteran's diagnosed 
personality disorder.  This was noted to be a constitutional 
abnormality that had not been aggravated by his period of 
service.  

The veteran then filed a claim for service connection for 
depression and submitted VA outpatient treatment records 
developed during 2001 and 2002.  In June 2001, he was noted 
to have anxiety that had been present for less than a year.  
These records noted that he was anxious and depressed, and 
was isolated and paranoid.  He believed that others were 
malevolent, causing him to be suspicious and distrustful.  He 
was diagnosed with major depression and a paranoid 
personality disorder.  Based upon this evidence, the RO 
denied his claim in an August 2002 rating action, finding 
that there was no evidence of depression in service and no 
link between the diagnosed depression and the veteran's 
service.

The veteran then attempted to reopen his claim in April 2004.  
VA records developed between 2001 and 2004 were considered.  
These records continued to show his treatment for depression 
and anxiety.  It was noted in these records that these 
conditions were related to his chronic pain.  In a rating 
action issued in July 2004, it was found that, while this 
evidence was new, it was not material because it did not 
demonstrate that his diagnosed depression had been linked to 
his period of service.

Another request to reopen his claim was filed by the veteran 
in April 2006.  This claim was accompanied by copies of his 
personnel records, which showed that he had been counseled 
about his attitude, had been punished for absenting himself 
from duty, and had been court martialed for his failure to be 
at his appointed place of duty.  These punishments had been 
noted in the December 1973 Medical Board report that was of 
record at the time of the original denial of service 
connection.  

In conjunction with this claim, the veteran also submitted VA 
treatment records developed between 2004 and 2006.  In May 
2004, his overall mood was described as dysphoric; he was 
noted to have a paranoid personality disorder.  There was a 
diagnosis in June 2004 of an organic affective syndrome that 
had been related to his chronic pain.  In March 2005, he 
stated that he felt isolated and alone, although he noted his 
strong belief that he was unsafe outside his home.  In May 
2005, he was tearful over the loss of an uncle and a family 
friend.  He remained isolated and avoidant.  The diagnosis 
was organic affective disorder.

In October 2006, the veteran testified at a personal hearing 
at the RO.  He said that he had been 17 when he had joined 
the service; he had wanted to go to Vietnam, to kill the 
enemy and protect the country.  He stated his problems had 
begun after his transfer to Hawaii and had been triggered by 
his Staff Sergeant and drug use.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the July 2004 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evidence in 
this case, to include the VA records and the personnel 
records, is not new since it is redundant of evidence already 
of record.  These records continue to show that the veteran 
is being treated for an organic affective disorder, 
manifested by depression and anxiety, as well as the fact 
that he had faced various forms of punishment in service for 
his attitude and his failure to report to duty.

Moreover, the additional evidence is not "material."  The 
additional evidence submitted does not, even when considered 
with the previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Specifically, the additional evidence does not 
demonstrate any etiological link between his currently 
diagnosed psychiatric disorder and his period of service, the 
"unestablished fact" needed to substantiate his claim.  As 
a consequence, it cannot be found that the veteran has 
submitted sufficient new and material evidence to reopen his 
claim for service connection for a mental condition, to 
include depression.




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a mental 
condition, to include depression, the benefit sought on 
appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


